Citation Nr: 9909292	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  98-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for post-operative residuals, lateral meniscectomy, left 
knee, currently rated as 10 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for cervical disc disease with radiculopathy, currently rated 
as 10 percent disabling.

3.  Entitlement to assignment of a higher disability rating 
for narcolepsy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 to September 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which (in part) rendered the following 
determinations: 1) granted service connection for post-
operative residuals, lateral meniscectomy, left knee, and 
assigned a 10 percent disabling rating; 2) granted service 
connection for cervical disc disease and assigned a 10 
percent disability rating; and 3) granted service connection 
for narcolepsy and assigned a 20 percent disability rating.  
A notice of disagreement (NOD) was received in March 1998, 
the RO issued a statement of the case (SOC) in April 1998, 
and a substantive appeal (SA) was received in May 1998.


REMAND

The veteran is appealing the original assignment of 
disability evaluations following grants of service 
connection, and, as such, the claims for higher evaluation 
are well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

One of the issues in appellate status involves the veteran's 
claim of entitlement to a higher rating for his service-
connected narcolepsy.  He maintains that he has the 
equivalent of 14 minor seizures weekly and that a rating of 
80 percent is therefore warranted.  Although VA examinations 
in October 1997 and January 1998 document complaints and 
reference history regarding this disorder, there does not 
appear to be any clear medical findings as to the type(s) and 
number of narcolepsy attacks to allow for a reasoned finding 
with regard to the proper evaluation to be assigned.  Given 
the particular nature of this disability and the applicable 
rating criteria, the Board is of the opinion that the record 
as it stands is inadequate to allow for proper appellate 
review.  

With regard to the veteran's service-connected left knee 
disability, it appears that he is arguing that separate 
ratings are warranted under Diagnostic Codes 5259 and 5257 
because different components of the left knee are involved.  
The veteran (who is also a medical doctor) asserts that he 
suffers from lateral instability due to disability of the 
cruciate ligament as well as removal of a torn lateral 
meniscus.  It appears to the Board that resolution of this 
issue will involve a matter of medical complexity which must 
be addressed by medical personnel. 

Finally, given the veteran's complaints of recurring attacks 
of his service-connected cervical disc disease with no 
intermittent relief and in view of the need to further 
develop the medical record with regard to the left knee and 
narcolepsy issues, it would appear to be appropriate to also 
expand the medical record pertinent to the cervical disc 
disease so as to allow for an informed appellate review of 
this issue as well. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records (not 
already of record) documenting ongoing 
treatment for the disorders in appellate 
status should be associated with the 
claims file. 

2.  The veteran should be scheduled for 
special VA orthopedic, neurological and 
sleep disorder examinations for the 
purpose of ascertaining the severity of 
the veteran's left knee disability, 
cervical disc disease, and narcolepsy.  
It is imperative that the claims file be 
made available to and be examined by the 
examiners in connection with the 
examinations, and all special tests and 
studies deemed necessary should be 
accomplished.  The orthopedic examiner 
should clearly report all components of 
the left knee which are affected and 
clearly report all impairment (including 
loss of range of motion, lateral 
instability, recurrent subluxation) due 
to such disability, as well as any 
additional functional loss due to pain, 
weakness, fatigue and incoordination, 
including during flare-ups.  The 
neurological examiner should report all 
clinical findings as well as any 
additional functional loss due to pain, 
weakness, fatigue and incoordination, 
including during flare-ups.  If possible, 
the examiner should state an opinion as 
to the frequency and severity of cervical 
disc symptoms as well as periods of 
relief (if any) as supported by clinical 
findings.  The special VA sleep 
examination should include (if deemed 
medical advisable) a sleep study to 
ascertain the nature and frequency of 
narcolepsy attacks.  The examiner should 
be requested to state an opinion, based 
on review of the veteran's record, the 
results of the sleep study, and 
examination of the veteran, as to the 
number of attacks and severity of attacks 
so as to allow for informed application 
of pertinent rating criteria.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether higher ratings are 
warranted for the disabilities at issue.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to assist the veteran and to 
ensure an adequate medical record for appellate review.  The 
Board intimates no opinions as to the eventual determinations 
to be made in this case.  The veteran is free to submit 
additional evidence in connection with his appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


